DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8, drawn to a device, directed to F27B/02 and C21D9/0062.
Group II, claim(s) 9-12, drawn to a method, directed to B22F3/24 and C21D1/613.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of: continuously performing grain boundary diffusion and heat treatment, wherein an alloy workpiece or a metal workpiece is disposed in a relatively independent processing box together with a diffusion source, wherein there are air-tight chambers, and wherein a first cooling air temperature is 25 °C or above and differs from a temperature of the grain boundary diffusion treatment by at least 550 °C; and wherein a second cooling air temperature is 25 °C or above and differs from a temperature of the heat treatment by at least 300 °C, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Nagata (US 20130271248 A1), or alternatively, over Nagata in view of Petzi (US 4490108 A).

Nagata discloses continuously performing grain boundary diffusion and heat treatment (see para. [0167] wherein grain boundary diffusion and aging are performed continuously from one process to the other), wherein an alloy workpiece or a metal workpiece is disposed in a relatively independent processing box together with a diffusion source and wherein there are air-tight chambers (see para. 
wherein a first cooling air temperature is 25 °C or above and differs from a temperature of the grain boundary diffusion treatment by at least 550 °C, and a second cooling air temperature is 25 C or above and differs from a temperature of the heat treatment by at least 300 °C (see para. [0107], grain boundary diffusion process is as high as 1000C and cooled to room temperature (first cooling) which is approximately 25C; see para. [0113], heat treatment process (aging process) carried out at 400-800C and then cooled to room temperature – one of ordinary skill in the art would recognize that aging is the final heating step and therefore the magnet would be cooled after heating in order to handle the magnet; see para. [0167]; it would be obvious to one of ordinary skill in the art that the magnet be diffusion treated as high as 1000C, cooled to 25C, heated to 400C for aging, and then quenched to room temperature, or alternatively, that the magnet be diffusion treated as high as 1000C, cooled to 400C and heat treated at 400C for aging, and subsequently quenched to room temperature – both routes of which would read on the limitations of the technical feature).

In the alternative:

Nagata disclose performing grain boundary diffusion and heat treatment (see para. [0167]), wherein an alloy workpiece or a metal workpiece is disposed in a relatively independent processing box together with a diffusion source and wherein there are air-tight chambers (see para. [0075] disclose oxide diffusion source; see para. [0054] which discloses wherein heat treatments are performed in vacuum or inert gas, for which one would recognize needs to be air tight and would require a vacuum chamber, outgassing chamber, or air-tight chamber, which also reads on a relatively independent processing box), and 
wherein a first cooling air temperature is 25 °C or above and differs from a temperature of the grain boundary diffusion treatment by at least 550 °C, and a second cooling air temperature is 25 C or 
Nagata does not expressly disclose wherein the furnace operation is a continuous furnace operation.
Petzi teaches wherein continuous furnace operations are well-known in the art (Col. 1, lines 64-65), and further discloses a continuous furnace operation particularly suitable for heat treatment in sensitive or specific atmospheres (Col. 2, lines 1-3; Col. 3, lines 66-Col. 4, line 1) and which comprises air tight and separate heating and cooling chambers (Col. 2, lines 54-66; Col. 3, lines 59-60). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a continuous furnace operation, as taught by Petzi, for the invention disclosed by Nagata. One would be motivated to do this in order to efficiently produce parts sensitive to oxygen atmospheres, and because continuous furnace operations are well-known in the art for quick and mass production of parts. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428. The examiner can normally be reached Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/             Examiner, Art Unit 1735                                                                                                                                                                                           
/KEITH WALKER/             Supervisory Patent Examiner, Art Unit 1735